Citation Nr: 0304365	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant claims entitlement to VA death benefits based 
upon qualifying U.S. military service of his father.  There 
is documentation indicating that the appellant's father had 
service which might form the basis of entitlement to VA 
benefits, with the Merchant Marine and/or the United States 
Coast Guard around World War II, but there is also a 
certification from the National Personnel Records Center in 
St. Louis, Missouri, which indicates that he had no service 
as a member of the Philippine Commonwealth Army or the 
recognized guerrillas in the service of the United States 
Armed Forces.  Actual qualifying service has not been 
determined.  The appellant's father died in November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim for 
entitlement to basic eligibility for VA death benefits on the 
basis that the appellant  does not meet the criteria for 
"child" of the veteran, as defined by the applicable law 
and regulation.  (38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. § 3.57(a)(2002)).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant's father died in November 1977, the 
appellant's father's spouse died in January 1990, and the 
appellant first filed a claim for VA benefits in July 2001; 
the appellant did not become permanently incapable of self-
support before attaining the age of 18 years and was over the 
age of 23 when he filed his current claim; therefore, he is 
not a "child" of a veteran for the purpose of receiving VA 
benefits.



CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  
38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.57, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the claims folder reveals that the RO has in 
correspondence dated in August 2001 and February 2002 and in 
a Statement of the Case in March 2002 notified the appellant 
of the evidence necessary to substantiate his pending claim.  
The appellant has been specifically informed of the 
applicable laws and regulations governing awards of VA 
benefits based upon his father's former military service on 
behalf of children, including the definition of "child" for 
VA benefit purposes.  The appellant has been given the 
opportunity to submit any evidence and argument in support of 
his pending claim.  The appellant submitted certain evidence, 
but has not indicated, nor does the evidence on file suggests 
that there is any additional evidence relevant to his claim 
which is uncollected for review.  

Because the appellant is, and has been during the pendency of 
this appeal, past 23 years of age and thereby fails to meet 
the definition of "child" for the purpose of entitlement to 
VA benefits related to his father's former military service, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the appellant's claim.  
See 38 C.F.R. § 3.159(d).  Nor, in the context of the law 
that applies to this case, is there any indication in the 
record that there is any evidence that would substantiate the 
claim that has not been obtained.  

The Board notes that the Court of Appeals for Veterans' 
Claims has held that the VCAA has no effect on an appeal 
where, as in this case, the law, and not the underlying facts 
or development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The term "child" means a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years, became permanently incapable of self-
support, or (3) who, after attaining the age of 18 years and 
until completion of education or training (but not after 
obtaining the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).

Analysis:  The appellant's father is shown to have died in 
November 1977, at age 75, as a result of a cardiovascular 
accident due to essential hypertension.  An extremely poor 
Xerox copy of a marriage certificate appears to show that the 
appellant's father married the appellant's mother in July 
1930.  In June 1988, the appellant's mother filed a claim for 
VA benefits based upon the purported qualifying service of 
her husband.  However, this claim was not acted upon before 
the time of the appellant's mother's documented death in 
January 1990 at age 76.

In July 2001, the appellant filed an informal application for 
VA benefits.  At that time, the appellant pointed out that he 
was one of five children pursuing entitlement to unspecified 
VA benefits based upon his father's former military service.  
In August 2001, the RO responded that the appellant had no 
legal entitlement because death benefits were only payable to 
surviving spouses, children and parents of a veteran.  Since 
the appellant was over 23 years of age, he could not be 
considered a "child" of the veteran.  The appellant disagreed 
and initiated this appeal.  He has submitted numerous 
statements of argument during the pendency of the appeal.  In 
September 2001, the appellant submitted a statement which 
included his assertion that neither he nor of the other 
children of the veteran were at or under 23 years of age.  He 
argued that he and his siblings should receive whatever his 
mother was entitled to at the time of her death.  (The latter 
statement raises a claim for accrued benefits.  While the RO 
did not formally adjudicate a claim of entitlement to accrued 
benefits on the appellant's behalf, the Board does note that 
the RO forwarded the appellant a VA Form 21-601, Formal 
Application for Accrued Benefits, in February 2002.  While 
this issue is not before the Board on appeal, the Board notes 
that 38 U.S.C.A. § 5121(c) (West 2002) requires that 
applications for accrued benefits be filed within one year 
after the date of a qualifying veteran's death.  The veteran 
died in November 1977, and the appellant's initial informal 
claim was received by the RO in July 2001, more than 24 years 
after the veteran's death.)

The appellant's father's military service had not been 
certified as qualifying service with the U. S. Armed Forces.  
However, even assuming, without conceding, that such service 
exists, the appellant is not entitled to VA benefits as a 
"child" of a former veteran because he are shown to be older 
than 23 years of age.  Absent a showing that the appellant 
became permanently incapable of self-support prior to age 18, 
and there is no evidence or even a contention that such was 
the case, 24 is beyond the age limit at which an individual 
may be considered the "child" of a veteran for entitlement to 
VA benefits.  Since there is no evidence to show that the 
appellant became permanently incapable of self-support before 
attaining the age of 18 years and was over the age of 23 when 
he filed his current claim, he is not a "child" of a veteran 
for the purpose of receiving VA benefits, and his claim must 
be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

